UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-4157


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

RONNIE DEAN BROWN,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Statesville. Kenneth D. Bell, District Judge. (5:19-cr-00072-KDB-DSC-1)


Submitted: September 24, 2020                               Decided: September 28, 2020


Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Eugene Ernest Lester, III, SHARPLESS MCCLEARN LESTER DUFFY, PA, Greensboro,
North Carolina, for Appellant. Amy Elizabeth Ray, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ronnie Dean Brown pled guilty, pursuant to a written plea agreement, to receipt of

child pornography, in violation of 18 U.S.C. §§ 2252A(a)(2), (b)(1), and 2. The district

court sentenced Brown to 121 months’ imprisonment. On appeal, Brown argues that the

sentencing court erred by applying an enhancement for obstruction of justice, U.S.

Sentencing Guidelines Manual § 3C1.1 (2018), and that his trial counsel provided

ineffective assistance by failing to object to that enhancement and by entering into an

appeal waiver.    The Government has moved to dismiss the appeal.            We grant the

Government’s motion.

       An appeal waiver “preclude[s] a defendant from appealing a specific issue if the

record establishes that the waiver is valid and the issue being appealed is within the scope

of the waiver.” United States v. Archie, 771 F.3d 217, 221 (4th Cir. 2014). We review de

novo the validity of an appeal waiver. United States v. Copeland, 707 F.3d 522, 528

(4th Cir. 2013). A defendant validly waives his appeal rights if he agreed to the waiver

“knowingly and intelligently.”       United States v. Manigan, 592 F.3d 621, 627

(4th Cir. 2010). “To determine whether a waiver is knowing and intelligent, we examine

the totality of the circumstances, including the experience and conduct of the accused, as

well as the accused’s educational background and familiarity with the terms of the plea

agreement.” United States v. Thornsbury, 670 F.3d 532, 537 (4th Cir. 2012) (internal

quotation marks omitted). “Generally, if a district court questions a defendant regarding

the waiver of appellate rights during the [Fed. R. Crim. P.] 11 colloquy and the record



                                             2
indicates that the defendant understood the full significance of the waiver, the waiver is

valid.” Id.

       Our review of the Rule 11 colloquy and the plea agreement confirms that Brown

knowingly and voluntarily waived the right to appeal his sentence and Brown’s claim that

the district court improperly applied an enhancement for obstruction of justice falls

squarely within the scope of the waiver. We therefore enforce the appellate waiver with

respect to that issue.

       Brown’s ineffective assistance of counsel claims, however, fall outside the scope of

Brown’s appeal waiver. Unless an attorney’s ineffectiveness conclusively appears on the

face of the record, ineffective assistance claims are not generally addressed on direct

appeal. United States v. Faulls, 821 F.3d 502, 507 (4th Cir. 2016). Instead, such claims

should be raised in a motion brought pursuant to 28 U.S.C. § 2255, in order to permit

sufficient development of the record. United States v. Baptiste, 596 F.3d 214, 216 n.1

(4th Cir. 2010). Ineffectiveness of counsel does not conclusively appear on the face of the

record before us. Therefore, Brown should raise this claim, if at all, in a § 2255 motion.

Faulls, 821 F.3d at 508.

       We therefore grant the Government’s motion and dismiss this appeal. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              DISMISSED




                                            3